Name: Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board certain vessels in accordance with Article 3 (1) (a) (i) of Directive 91/493/EEC
 Type: Directive
 Subject Matter: food technology;  fisheries;  health
 Date Published: 1992-07-07

 Avis juridique important|31992L0048Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board certain vessels in accordance with Article 3 (1) (a) (i) of Directive 91/493/EEC Official Journal L 187 , 07/07/1992 P. 0041 - 0044 Finnish special edition: Chapter 3 Volume 43 P. 0060 Swedish special edition: Chapter 3 Volume 43 P. 0060 COUNCIL DIRECTIVE 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board certain vessels in accordance with Article 3 (1) (a) (i) of Directive 91/493/EECTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 3 (1) (a) (i) thereof,Having regard to the proposal from the Commission,Whereas in accordance with Article 3 (1) (a) (i) of Directive 91/493/EEC it is essential that hygiene rules be laid down for fishery products caught and where appropriate handled for bleeding, heading, gutting and the removal of fins, chilled or frozen, on board certain vessels;Whereas general hygiene conditions applicable to fishing vessels should be laid down;Whereas it is important to lay down additional hygiene conditions applicable to fishing vessels on board which catches are kept for more than twenty-four hours;Whereas provisions should be made for the possibility of taking into consideration certain specific characteristics of certain fishing vessels;Whereas it is appropriate to point out that the inspections and controls carried out pursuant to Directive 91/493/EEC apply equally to the vessels referred to in this Directive,HAS ADOPTED THIS DIRECTIVE: Article 1 1. The general hygiene conditions laid down in Annex I shall apply to fishery products handled on board fishing vessels.2. The additional hygiene conditions laid down in Annex II shall apply to fishing vessels designed and equipped to preserve fishery products on board under satisfactory conditions for more than twenty-four hours, other than those equipped for keeping fish, shellfish and molluscs alive without other means of conservation on board.3. If necessary, and in accordance with the procedure laid down in Article 2, derogations from or conditions additional to the provisions of Annex I may be laid down in order to take account of the specific characteristics, if any, of certain fishing vessels. Article 2 The Annexes to this Directive may be amended in accordance with the procedure laid down in Article 15 of Directive 91/493/EEC. Article 3 Member States may, provided that the products coming from fishing vessels expressly comply with the hygiene standards set by Directive 91/493/EEC, grant a further period to fishing vessels, expiring on 31 December 1995, within which to comply with the said requirements laid down in points 8 (b) and (e) of Annex II.Such derogations may only be obtained by fishing vessels which, carrying out fishing activities on 30 June 1992, have submitted to the competent national authorities, before 31 December 1992, a duly justified application to that effect.This application must set out details of the periods within which the fishing vessels can comply with the said requirements.In the event that financial aid is solicited from the Community, only those projects that comply with the requirements of this Directive may be accepted. Article 4 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1993. They shall inform the Commissin thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 5 This Directive is addressed to the Member States. Done at Luxembourg, 16 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No L 268, 24. 9. 1991, p. 15. ANNEX I General hygiene conditions applicable to fishery products on board fishing vessels 1. The sections of vessels or the containers reserved for the storage of fishery products must not contain objects or products liable to transmit harmful properties or abnormal characteristics to the foodstuffs. These sections or containers must be so designed as to allow them to be cleaned easily and to ensure that melt water cannot remain in contact with the fishery products.2. When used, the sections of vessels or the containers reserved for the storage of fishery products must be completely clean and, in particular, must not be capable of being contaminated by the fuel used for the propulsion of the vessel or by bilge water.3. As soon as they are taken on board, the fishery products must be protected firm contamination and from the effects of the sun or any other source of heat. When they are washed, the water used must be either fresh water complying with the parameters set out in Annexes D and E of Directive 80/778/EEC (1) or clean seawater, so as not to impair their quality or wholesomeness.4. The fishery products shall be handled and stored in such a way as to prevent bruising. The use of spiked instruments shall be tolerated for the moving of large fish or fish which might injure the handler, provided the flesh of these products is not damaged.5. Fishery products other than those kept alive must undergo cold treatment as soon as possible after loading. However, in the case of fishing vessels where cooling is not possible from a practicable point of view, the fishery products must not be kept on board for more than eight hours.6. Ice used for the chilling of products must be made from drinking water or clean seawater. Before use, it must be stored under conditions which prevent its contamination.7. After the fishery products have been unloaded, the containers, equipment and sections of vessels which are directly in contact with the fishery products must be cleaned with drinking water or clean seawater.8. Where fish is headed and/or gutted on board, such operations must be carried out hygienically and the products must be washed immediately and thoroughly with drinking water or clean seawater. The viscera and parts which may pose a threat to public health must be removed and set apart from products intended for human consumption. Livers and roes intended for human consumption must be refrigerated or frozen.9. Equipment used for gutting, heading and the removal of fins, and containers and equipment in contact with the fishery products, must be made of or coated with a material which is waterproof, resistant to decay, smooth and easy to clean and disinfect. When used they must be completely clean.10. Staff assigned to the handling of fishery products shall be required to maintain a high standard of cleanliness for themselves and their clothes.(1) OJ No L 229, 30. 8. 1980 p. 11. Directive as last amended by Directive 91/377/EEC (OJ No L 377, 31. 12. 1991, p. 48). ANNEX II Additional hygiene conditions applicable to the fishing vessels referred to in Article 1 (2) 1. Fishing vessels must be equippped with holds, tanks or containers for the storage of refrigerated or frozen fishery products at the temperature laid down by Directive 91/493/EEC. These holds shall be separated from the machinery space and the quarters reserved for the crew by partitions which are sufficiently impervious to prevent any contamination of the stored fishery products.2. The inside surface of the holds, tanks or containers shall be waterproof and easy to wash and disinfect. It shall consist of a smooth material or, failing that, smooth paint maintained in good condition, not being capable of transmitting to the fishery products substances harmful to human health.3. The holds shall be designed to ensure that melt water cannot remain in contact with the fishery products.4. Containers used for the storage of products must ensure their preservation under satisfactory conditions of hygiene and, in particular, allow drainage of melt water. When used they must be completely clean.5. The working decks, the equipment and the holds, tanks and containers shall be cleaned each time they are used. Drinking water or clean seawater shall be used for this purpose. Disinfection, the removal of insects or rat extermination shall be carried out whenever necessary.6. Cleaning products, disinfectants, insecticides and all potentially toxic substances shall be stored in locked premises or cupboards. Their use must not present any risk of contamination of the fishery products.7. If fishery products are frozen on board, this operation must be carried out in accordance with the conditions laid down in Chapter IV (II) (1) and (3) of the Annex to Directive 91/493/EEC. Where freezing in brine is used, the brine shall not be a source of contamination for the fish.8. Vessels equipped for chilling of fishery products in cooled seawater, either chilled by ice (CSW) or refrigerated by mechanical means (RSW), shall comply with the following requirements:(a) tanks must be equipped with adequate seawater filling and drainage installations and must incorporate devices for achieving uniform temperature throughout the tanks;(b) tanks must have a means of recording temperature connected to a temperature sensor positioned in the section of the tank where temperatures are highest;(c) the operation of the tank or container system must secure a chilling rate which ensures the mix of fish and seawater reaches 3 ° C at the most six hours after loading and 0 ° C at the most after sixteen hours;(d) after each unloading, the tanks, circulation systems and containers must be completely emptied and thoroughly cleaned using drinking water or clean seawater. They should only be filled with clean seawater;(e) the date and the number of the tank must be clearly indicated on the temperature recordings which must be kept available for the control authorities.9. The competent authority shall keep up to date for control purposes a list of the vessels equipped in accordance with points 7 or 8, with the exception however of vessels equipped with removable containers which, without prejudice to point 5, second sentence of Annex I, are not engaged regularly in preserving fish in chilled seawater.10. Shipowners or their representatives shall take all the measures necessary to prevent persons liable to contaminate fishery products from working on hand handling them, until there is evidence that such persons can do so without risk. The routine medical monitoring of such persons shall be governed by the national laws in force in the Member State concerned.